 



Exhibit 10.37
DEAN FOODS COMPANY
2008 NON-QUALIFIED STOCK OPTION AGREEMENT
     THIS AGREEMENT (the “Agreement”), effective as of the date indicated on the
Notice of Grant delivered herewith (the “Notice of Grant”), is made and entered
into by and between Dean Foods Company, a Delaware corporation (the “Company”),
and the individual named on the Notice of Grant (“you”).
WITNESSETH:
     WHEREAS, the Board of Directors of the Company has adopted and approved the
Dean Foods Company 2007 Stock Incentive Plan (the “Plan”), which was approved as
required by the Company’s stockholders and provides for the grant of
non-qualified stock options (“Options”) and other forms of stock-based
compensation to certain Employees and non-employee Directors of the Company and
its Subsidiaries (Capitalized terms used and not otherwise defined in this
Agreement shall have the meanings set forth in the Plan); and
     WHEREAS, the Options and other Awards provided for under the Plan are
intended to comply with the requirements of Rule 16b-3 under the Securities
Exchange Act of 1934, as amended; and
     WHEREAS, the Committee has selected you to participate in the Plan and has
awarded the Option described in this Agreement to you; and
     WHEREAS, the parties hereto desire to evidence in writing the terms and
conditions of the Option.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements herein contained, and as an inducement to you to
continue as an employee of the Company (or its Subsidiaries) and to promote the
success of the business of the Company and its Subsidiaries, the parties hereby
agree as follows:
     1. Grant of Option. The Company hereby grants to you and you hereby accept,
effective as of the date shown on the Notice of Grant (the “Date of Grant”), and
on the terms and subject to the conditions, limitations and restrictions set
forth in the Plan and in this Agreement, an Option to purchase all or any
portion of the number of shares shown on the Notice of Grant for the per share
price shown on the Notice of Grant (the “Exercise Price”).
     2. Vesting. The Option shall vest ratably with respect to the underlying
shares of Stock in three equal annual increments commencing on the first
anniversary of the Date of Grant. In addition to the vesting provisions
contained in the foregoing sentence, the Option shall also be subject to the
following vesting provisions:

                            2008 Grant         NOSO

 



--------------------------------------------------------------------------------



 



          (a) Each unvested Option shall immediately vest in full upon your
death;
          (b) Each unvested Option shall immediately vest in full upon a Change
in Control, as such term is defined in the Plan;
          (c) Each unvested Option shall immediately vest in full upon your
Disability; and
          (d) In the event of your Retirement, each unvested Option shall
automatically vest in full as of the effective date of such Retirement.
               For purposes of this Agreement, “Retirement” shall be defined as
your retirement from employment or other service to the Company or any
Subsidiary after you reach the age of 65. “Disability” shall be defined as your
permanent and total disability (within the meaning of Section 22(e)(3) of the
Code).
     3. Exercise. In order to exercise the Option with respect to any vested
portion, you must notify the Company in writing, either sent to the Corporate
Secretary’s attention at the Company’s principal office or via the internet
through E*Trade (the Company’s plan broker) at www.etrade.com. No Stock shall be
delivered pursuant to any exercise of an Option until payment in full of the
exercise price therefor is received by the Company. At the time of exercise, you
must pay to the Company the exercise price (as set forth on the Notice of Grant)
times the number of vested shares for which the Option is being exercised. Such
payment may be made in cash or its equivalent or, if permitted by the Committee,
(i) by exchanging shares of Stock you have owned for at least six months (or for
such greater or lesser period as the Committee may determine from time to time)
and which are not the subject of any pledge or other security interest,
(ii) through an arrangement with a broker approved by the Company whereby
payment of the exercise price is accomplished with the proceeds of the sale of
Stock or (iii) by a combination of the foregoing, provided that the combined
value of all cash and cash equivalents and the fair market value of any Stock
tendered to the Company, valued as of the date of such tender, is at least equal
to such exercise price of the portion of the Option being exercised.
     4. Expiration of Option. The Option shall expire, and shall not be
exercisable with respect to any vested portion as to which the Option has not
been exercised, on the first to occur of:
          (a) the tenth anniversary of the Date of Grant;
          (b) 90 days after the effective date of any termination of your
employment with the Company or any Subsidiary or at such later date as may be
determined by the Committee for any reason other than death, Retirement or
Disability, or termination for Cause (as defined below);
          (c) 12 months following the date you cease to be an employee of the
Company or a Subsidiary, if such cessation of service is due to your death or
Disability; or

                            2008 Grant         NQSO

2



--------------------------------------------------------------------------------



 



          (d) the earlier of (i) the tenth anniversary of the Date of Grant, and
(ii) the first anniversary of your death, for any Options you hold upon your
Retirement.
     Upon your death, any vested Option exercisable on the date of death may be
exercised by your estate or by a person who acquires the right to exercise such
Option by bequest or inheritance or by reason of your death, provided that such
exercise occurs within the shorter of the remaining option term of the Option
and twelve months after the date of your death.
     Notwithstanding anything to the contrary in the Plan or this Agreement, if
your service is terminated for Cause, then all Options shall terminate and be
canceled immediately upon such termination, regardless of whether such Options
are vested or exercisable. Cause is defined as your (i) willful failure to
perform substantially your duties; (ii) willful or serious misconduct that has
caused, or could reasonably be expected to result in, material injury to the
business or reputation of an Employer; (iii) conviction of, or entering a plea
of guilty or nolo contendere to, a crime constituting a felony; (iv) your breach
of any written covenant or agreement with an Employer, any material written
policy of your Employer or any Employer’s “code of conduct;” or (v) your failure
to cooperate with an Employer in any internal investigation or administrative,
regulatory or judicial proceeding. In addition, your Service shall be deemed to
have terminated for Cause if, after your Service has terminated (for a reason
other than Cause), facts and circumstances are discovered that would have
justified a termination for Cause.
     5. Tax Withholding. The Employer shall have the right to deduct from all
amounts paid to you in cash (whether under the Plan or otherwise) any amount
required by law to be withheld in respect of any awards under the Plan as may be
necessary in the opinion of the Employer to satisfy any applicable tax
withholding requirements under the laws of any country, state, province, city or
other jurisdiction, including but not limited to income taxes, capital gains
taxes, transfer taxes, and social security contributions that are required by
law to be withheld. In the case of payments of awards in the form of Stock, at
the Committee’s discretion, you will be required to either pay to the Employer
the amount of any taxes required to be withheld with respect to such Stock or,
in lieu thereof, the Employer shall have the right to retain (or you may be
offered the opportunity to elect to tender) the number of shares of Stock whose
fair market value equals such amount required to be withheld.
     6. Transfer of Option. The Option is not transferable except in accordance
with the provisions of the Plan.
     7. Certain Legal Restrictions. The Plan, the granting and exercising of
this Option, and any obligations of the Company under the Plan, shall be subject
to all applicable federal, state and foreign country laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required, and to any rules or regulations of any exchange on which the
Stock is listed. The Company, in its discretion, may postpone the granting and
exercising of this Option, the issuance or delivery of Stock under this Option
or any other action permitted under the Plan to permit the Company, with
reasonable diligence, to complete such stock exchange listing or registration or
qualification of such Stock or other required action under any federal, state or
foreign country law, rule or regulation and may require you to make such
representations and furnish such information as it may consider appropriate in
connection

                            2008 Grant         NQSO

3



--------------------------------------------------------------------------------



 



with the issuance or delivery of Stock in compliance with applicable laws, rules
and regulations. The Company shall not be obligated by virtue of any provision
of the Plan to recognize the exercise of this Option or to otherwise sell or
issue Stock in violation of any such laws, rules or regulations, and any
postponement of the exercise or settlement of this Option under this provision
shall not extend the term of the Option. Neither the Company nor its directors
or officers shall have any obligation or liability to you with respect to any
Option (or Stock issuable thereunder) that shall lapse because of such
postponement.
     8. Plan Incorporated. You accept this Option subject to all the provisions
of the Plan, which are incorporated into this Agreement, including the
provisions that authorize the Committee to administer and interpret the Plan and
which provide that the Committee’s decisions, determinations and interpretations
with respect to the Plan are final and conclusive on all persons affected
thereby. Except as otherwise set forth in this Agreement, terms defined in the
Plan have the same meanings herein.
     9. Assignment of Intellectual Property Rights. In consideration of the
granting of the Option, you hereby agree that all right, title and interest to
any and all products, improvements or processes (“Intellectual Property”)
whatsoever, discovered, invented or conceived during the course of your
employment with the Company or any of its Subsidiaries, relating to the subject
matter of the business of the Company or any of its Subsidiaries or which may be
directly or indirectly utilized in connection therewith, are vested in the
Company, and you hereby forever waive any and all interest you may have in such
Intellectual Property and agree to assign such Intellectual Property to the
Company. In addition, all writings produced in the course of work or employment
for the Company or any Subsidiary are works produced for hire and the property
of the Company and its Subsidiaries, including any copyrights for those
writings.
     10. Miscellaneous.
          (a) No ISO Treatment. The Option is intended to be a non-qualified
stock option under applicable tax laws, and it is not to be characterized or
treated as an incentive stock option under such laws.
          (b) No Guaranteed Employment. The granting of the Option shall impose
no obligation upon you to exercise the Option or any part thereof. Nothing
contained in this Agreement shall affect the right of the Company or Employer to
terminate you at any time, with or without cause, or shall be deemed to create
any rights to your employment. The rights and obligations arising under this
Agreement are not intended to and do not affect your employment relationship
that otherwise exists between you and the Company or Employer, whether such
employment relationship is at will or defined by an employment contract.
Moreover, this Agreement is not intended to and does not amend any existing
employment contract between you and the Company or Employer; to the extent there
is a conflict between this Agreement and such an employment contract, the
employment contract shall govern and take priority.
          (c) No Stockholder Rights. Neither you nor any person claiming under
or through you shall be or shall have any of the rights or privileges of a
stockholder of the Company

                            2008 Grant         NQSO

4



--------------------------------------------------------------------------------



 



in respect of any of the shares issuable upon the exercise of the Option herein
unless and until certificates representing such shares shall have been issued
and delivered to you or your agent.
          (d) Notices. Any notice to be given to the Company under the terms of
this Agreement or any delivery of the Option to the Company shall be addressed
to the Company at its principal executive offices, and any notice to be given to
you shall be addressed to you at the address set forth on the attached Notice of
Grant, or at such other address for a party as such party may hereafter
designate in writing to the other. Any such notice shall be deemed to have been
duly given if mailed, postage prepaid, addressed as aforesaid.
          (e) Binding Agreement. Subject to the limitations in this Agreement
and the Plan on the transferability by you of the Option and any shares of
Stock, this Agreement shall be binding upon and inure to the benefit of your
representatives, executors, successors or beneficiaries.
          (f) Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware and the
United States, as applicable, without reference to the conflict of laws
provisions thereof.
          (g) Severability. If any provision of this Agreement is declared or
found to be illegal, unenforceable or void, in whole or in part, then the
parties shall be relieved of all obligations arising under such provision, but
only to the extent that it is illegal, unenforceable or void, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives.
          (h) Interpretation. All section titles and captions in this Agreement
are for convenience only, shall not be deemed part of this Agreement, and in no
way shall define, limit, extend or describe the scope or intent of any
provisions of this Agreement.
          (i) Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.
          (j) No Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.
          (k) Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart.

                            2008 Grant         NQSO

5



--------------------------------------------------------------------------------



 



          (l) Relief. In addition to all other rights or remedies available at
law or in equity, the Company shall be entitled to injunctive and other
equitable relief to prevent or enjoin any violation of the provisions of this
Agreement.

                            2008 Grant         NQSO

6